DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-3 on 06/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “the high-frequency power increases to a specified value, wherein, when the high-frequency power reaches the specified value, the high- frequency power supply sweeps the frequency of the high-frequency power to be supplied, from the first frequency to a second frequency at which the plasma is ignited” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 2014/0367043 to Bishara et al is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent No. 2014/0367043 to Bishara et al.
In regards to Claim 1, Bishara teaches a film forming apparatus 100 Fig. 1 comprising: a high-frequency power supply 112 configured to be capable of changing a frequency [0023]; and a matcher 110 configured to match an internal impedance of the high-frequency power supply and a load impedance of a load including plasma [0025-0030], the matcher 110 including a capacitor (C2) having a fixed electrostatic capacitance [0026, values being held fixed] and connected in series with the load (as shown in Fig. 2, [0026-0027]), wherein, when the high-frequency power supply starts to supply a high-frequency power at a first frequency (504 Fig. 5, F0 [0037]), the high-frequency power increases to a specified value (506 Fig. 5, F1 [0038]), wherein, when the high-frequency power reaches the specified value (F1 to F2 , which in Fig. 3 moves to a frequency sweep [0038]), the high- frequency power supply sweeps the frequency of the high-frequency power to be supplied, from the first frequency F1 to a second frequency F2 at which the plasma is ignited [0038], such that reflected waves from the load are minimized [0037-0039], and wherein, when it is determined that the plasma is ignited, the high-frequency power supply changes the frequency of the high-frequency power to be supplied, from the second frequency to a third frequency at which the plasma is maintained (508 Fig. 5, [0038-0039]) and instructs the matcher to perform an adjustment such that the reflected waves from the load are minimized at the third frequency ([0019-0040], Claims 1-20, Fig. 1-5). 
Furthermore, it is noted that the limitations drawn to the capabilities of the power supply and matcher are considered that of intended use. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Bishara is substantially the same as the claimed apparatus, the apparatus of Bishara would be capable of fulfilling the limitations of the claim and thus be able to performed the steps as claimed above, there being no structural difference between the apparatus of Bishara and that of the claim.
In regards to Claim 2, Bishara teaches the matcher further includes a variable capacitor (variable C1 in Fig. 2) having a changeable electrostatic capacitance and connected in parallel with the load, and wherein the high-frequency power supply 112 instructs the matcher 110 to adjust the variable capacitor [0023-0029].  
In regards to Claim 3, Bishara teaches the third frequency is a frequency different from the second frequency [0039].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2019/0311885 to Yuzurihara which teaches a power supply with phase control and sweep directions that reduce reflected power.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716